ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The Amendment filed 24 May 2022 has been entered and considered. Claims 1-2, 6, 8, 11-16, and 19 have been amended. Claim 21 has been added. Claims 1-21 are allowed. 

The following is an examiner’s statement of reasons for allowance: Each of independent claims 1, 15, and 19 recites, in some variation: receiving an image representing a branching structure; determining a starting feature of the branching structure; selecting a subregion of the image based on the starting feature; segmenting the branching structure in the subregion to generate a fully segmented branching structure output for the subregion; generating a set of next features based on the fully segmented branching structure output, wherein: the set of next features indicates where the branching structure in the image continues beyond the subregion; and generating the set of next features comprises analyzing the fully segmented branching structure output with a neural network to generate the set of next features; and for each of the next features, repeating the selecting of the subregion based on the next feature, the segmenting of the branching structure, and the generating of the set of next features. The cited art of record does not teach or suggest such a combination of features. 
In the closest prior art of record, Ning is directed to a method of segmenting a blood vessel in an image. Ning discloses determining a starting center point, determining a local assessment area centered over the starting center point, extracting a local interested blood vessel region within the local assessment area, then determining a center point of a next local assessment area. In particular, Ning discloses that the next local assessment area indicates where the blood vessel continues in the image beyond the current local assessment area and that the central point of a next local assessment area is determined according to the central point of the current local assessment area. Ning’s disclosed algorithm is performed iteratively until an entirety of the blood vessel is segmented.
However, Applicants’ arguments on pages 8-10 of the Amendment are found persuasive. In particular, Ning does not use the fully segmented branching structure output for a particular local assessment area to identify the center point of the next local assessment area. Instead, Ning uses the center point of the current local assessment area along with a propagation face representing a propagation direction of the vessel. Ning is also silent about a neural network. That is, Ning does not teach or suggest that generating the set of next features comprises analyzing the fully segmented branching structure output with a neural network to generate the set of next features, as required by the independent claims.
Although Zhou discloses segmenting blood vessels using a recurrent neural network RNN, Zhou does not cure the above deficiency of Ning. In other words, even if the teachings of Ning and Zhou were combined, the combination would not teach or suggest that generating the set of next features comprises analyzing the fully segmented branching structure output to generate the set of next features, as required by the independent claims.
	Young (U.S. Patent Application Publication No. 2003/0056799), like Ning and Zhou, is directed to segmenting a branching structure in an image. Young discloses an iterative method in which a starting point is selected, then an adaptable model centered around the starting point is fit to the branching structure, then the adaptable model is copied to select the next starting point. 
	However, even if Young were to be combined with Ning and Zhou, the combination would still fail to teach or suggest that generating the set of next features comprises analyzing the fully segmented branching structure output with a neural network to generate the set of next features within the context of the remaining features of the independent claims.
	Because the cited art of record does not teach or suggest each and every feature of independent claims 1, 15, and 19, these claims are allowed. Claims 2-14 and 21 are allowed by virtue of their dependency on claim 1. Claims 16-18 are allowed by virtue of their dependency on claim 15. Claim 20 is allowed by virtue of its dependency on claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486. The examiner can normally be reached noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN M CONNER/Primary Examiner, Art Unit 2663